     Case 2:21-cv-02737 Document 1 Filed 05/15/21 Page 1 of 12 PageID #: 1




BARSHAY, RIZZO & LOPEZ, PLLC
445 Broadhollow Road | Suite CL18
Melville, New York 11747
Tel: (631) 210-7272
Fax: (516) 706-5055
Attorneys for Plaintiff
Our File No.: BRL21193

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                               CENTRAL ISLIP DIVISION


 Michelle Neumann, individually and on behalf of all others
 similarly situated,                                            Case No:

                                      Plaintiff,                CLASS ACTION COMPLAINT

                              v.                                JURY TRIAL DEMANDED

 Professional Claims Bureau, Inc.,

                                      Defendant.


       Plaintiff Michelle Neumann, individually and on behalf of all others similarly situated, by

and through the undersigned counsel, complains, states, and alleges against defendant Professional

Claims Bureau, Inc. as follows:

                                      INTRODUCTION
       1.      This is an action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                  JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction of any state

law claims pursuant to 28 U.S.C. §1367.




                                                   1
      Case 2:21-cv-02737 Document 1 Filed 05/15/21 Page 2 of 12 PageID #: 2




          3.    This court has jurisdiction over defendant Professional Claims Bureau, Inc. because

it regularly conducts and transacts business in this state, and the conduct complained of herein

occurred in this Judicial District.

          4.    Venue is proper in this Judicial District under 28 U.S.C. § 1391(b) because a

substantial part of the conduct complained of herein occurred in this Judicial District.

                                             PARTIES
          5.    Plaintiff Michelle Neumann (“Plaintiff”) is a natural person who is a citizen of the

State of New York residing in Suffolk County, New York.

          6.    Plaintiff is a “consumer” as that term defined by 15 U.S.C. § 1692a(3).

          7.    Defendant Professional Claims Bureau, Inc. (“Defendant”) is a company existing

under the laws of the State of New York, with its principal place of business in Garden City, New

York.

          8.    Defendant has transacted business within this state as is more fully set forth

hereinafter in this Complaint.

          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to

others.

          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed

by consumers.

          11.   The principal purpose of Defendant’s business is the collection of such debts.

          12.   Defendant uses instrumentalities of interstate commerce, including telephones and

the mails, in furtherance of its debt collection business.

          13.   Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          14.   The acts of Defendant as described in this Complaint were performed by Defendant

or on Defendant’s behalf by its owners, officers, agents, and/or employees acting within the scope


                                                  2
     Case 2:21-cv-02737 Document 1 Filed 05/15/21 Page 3 of 12 PageID #: 3




of their actual or apparent authority. As such, all references to “Defendant” in this Complaint shall

mean Defendant or its owners, officers, agents, and/or employees.

                                  FACTUAL ALLEGATIONS
       15.     Plaintiff received medical services from St. Charles- Catholic Health Services of

Long Island.

       16.     At the time of receipt of the medical services, Plaintiff had health insurance under

a Preferred Provider Organization (“PPO”) through AETNA.

       17.     At the time of the receipt of the medical services, Plaintiff provided the insurance

information to the medical facility.

       18.     Upon information and belief, Plaintiff also documented the insurance details in the

intake papers at the medical facility.

       19.     The medical facility nevertheless billed Plaintiff $1,042.00 (“the alleged Debt”).

       20.     New York State law forbids the billing of any unpaid balance directly to a patient

who is covered by a PPO.

       21.     The alleged Debt represents such unlawful billing.

       22.     Despite this, at an exact time known only to Defendant, the alleged Debt was

assigned or otherwise transferred to Defendant for collection.

       23.     In its efforts to collect the alleged Debt, Defendant decided to contact Plaintiff by

written correspondence.

       24.     Rather than preparing and mailing such written correspondence to Plaintiff on its

own, Defendant decided to utilize a third-party vendor to perform such activities on its behalf.

       25.     As part of its utilization of the third-party vendor, Defendant conveyed information

regarding the alleged Debt to the third-party vendor by electronic means.




                                                 3
      Case 2:21-cv-02737 Document 1 Filed 05/15/21 Page 4 of 12 PageID #: 4




        26.      The information conveyed by Defendant to the third-party vendor included

Plaintiff’s status as a debtor, the precise amount of the alleged Debt, the account number, the entity

to which Plaintiff allegedly owed the debt, and the fact that the alleged Debt concerned Plaintiff’s

medical treatment, among other things.

        27.      Defendant’s conveyance of the information regarding the alleged Debt to the third-

party vendor is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

        28.      The third-party vendor then populated some or all this information into a prewritten

template, printed, and mailed the correspondence to Plaintiff at Defendant’s direction.

        29.      That correspondence, dated December 29, 2020, was received, and read by

Plaintiff. (A true and accurate copy of that correspondence (the “Letter”) is annexed hereto as

“Exhibit 1.”)

        30.      The Letter, which conveyed information about the alleged Debt, is a

“communication” as that term is defined by 15 U.S.C. § 1692a(2).

        31.      15 U.S.C. § 1692e protects Plaintiff’s concrete interests and rights.

        32.      Plaintiff has the interest and right to be free from collection efforts on debts Plaintiff

does not owe.

        33.      Plaintiff has the interest and right to be free from unwarranted threats to Plaintiff’s

credit rating.

        34.      Plaintiff has the interest and right to be free from the fear of being sued on debts

Plaintiff does not owe.

        35.      Plaintiff has the interest and right to be free from deceptive and/or misleading

communications from debt collectors, including Defendant.

        36.      As set forth herein, Defendant deprived Plaintiff of these rights.




                                                     4
      Case 2:21-cv-02737 Document 1 Filed 05/15/21 Page 5 of 12 PageID #: 5




        37.     Plaintiff’s injury is “particularized” and “actual” in that the conduct that deprived

Plaintiff of his rights was directed by Defendant to Plaintiff specifically.

        38.     Plaintiff’s injury is directly traceable to Defendant’s conduct because Defendant

initiated the communications, and but for Defendant’s conduct, Plaintiff would not have been

deprived of his rights.

        39.     Plaintiff has been misled by Defendant’s conduct.

        40.     Defendant’s conduct as described in this Complaint was willful, with the purpose

to either harm Plaintiff or with reckless disregard for the harm to Plaintiff that could result from

Defendant’s conduct.

        41.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

continue to use abusive, deceptive, unfair, and unlawful means in its attempts to collect the alleged

Debt and other alleged debts.

        42.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

ultimately cause Plaintiff unwarranted economic harm.

        43.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

ultimately cause Plaintiff unwarranted harm to Plaintiff’s credit rating.

        44.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

ultimately cause Plaintiff to be sued for a debt Plaintiff does not owe.

        45.     As a result of Defendant’s conduct, Plaintiff wasted time, was caused to be

confused and unsure as to Plaintiff’s rights, and ultimately sought counsel and advice causing

Plaintiff the risk of incurring damages including reasonable attorneys’ fees in reviewing Plaintiff’s

rights under the law and prosecuting this claim.




                                                   5
        Case 2:21-cv-02737 Document 1 Filed 05/15/21 Page 6 of 12 PageID #: 6




          46.   As a result of Defendant’s conduct, Plaintiff’s counsel was caused to expend time,

energy, and money to investigate Plaintiff’s rights under the law and the legitimacy of the alleged

Debt.

          47.   The deprivation of Plaintiff’s rights will be redressed by a favorable decision

herein.

          48.   A favorable decision herein would redress Plaintiff’s injury with money damages.

          49.   A favorable decision herein would serve to deter Defendant from further similar

conduct.

                                         FIRST COUNT
                          Violation of 15 U.S.C. § 1692c(b) and § 1692f
          50.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

          51.   15 U.S.C. § 1692c(b) provides that, subject to several exceptions not applicable

here, “a debt collector may not communicate, in connection with the collection of any debt,” with

anyone other than the consumer “without the prior consent of the consumer given directly to the

debt collector.”

          52.   The third-party vendor does not fall within any of the exceptions provided for in 15

U.S.C. § 1692c(b).

          53.   Plaintiff never consented to Defendant’s communication with the third-party

vendor concerning the alleged Debt.

          54.   Plaintiff never consented to Defendant’s communication with the third-party

vendor concerning Plaintiff’s personal and/or confidential information.

          55.   Plaintiff never consented to Defendant’s communication with anyone concerning

the alleged Debt or concerning Plaintiff’s personal and/or confidential information.




                                                  6
      Case 2:21-cv-02737 Document 1 Filed 05/15/21 Page 7 of 12 PageID #: 7




        56.     Upon information and belief, Defendant has utilized a third-party vendor for these

purposes thousands of times.

        57.     Defendant utilizes a third-party vendor in this regard for the sole purpose of

maximizing its profits.

        58.     Defendant utilizes a third-party vendor without regard to the propriety and privacy

of the information which it discloses to such third-party.

        59.     Defendant utilizes a third-party vendor with reckless disregard for the harm to

Plaintiff and other consumers that could result from Defendant’s unauthorized disclosure of such

private and sensitive information.

        60.     Defendant violated 15 U.S.C. § 1692c(b) when it disclosed information about

Plaintiff’s alleged Debt to the third-party vendor.

        61.     15 U.S.C. § 1692f provides that a debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.

        62.     The unauthorized disclosure of a consumer’s private and sensitive information is

both unfair and unconscionable.

        63.     Defendant disclosed Plaintiff’s private and sensitive information to the third-party

vendor.

        64.     Defendant violated 15 U.S.C. § 1692f when it disclosed information about

Plaintiff’s alleged Debt to the third-party vendor.

        65.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692c(b) and 1692f

and is liable to Plaintiff therefor.

                                       SECOND COUNT
                   Violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        66.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.



                                                  7
      Case 2:21-cv-02737 Document 1 Filed 05/15/21 Page 8 of 12 PageID #: 8




       67.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.

       68.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,

or legal status of any debt.

       69.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

       70.     An allegation by a debt collector that a consumer owes a certain amount of money

when the consumer does not that amount is a violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and

1692e(10).

       71.     As set forth in paragraphs 15 through 21 of this Complaint, Plaintiff did not owe

the alleged Debt.

       72.     As such, Defendant’s allegation that Plaintiff owed the alleged Debt is a false,

deceptive, and/or misleading representation made in connection with the collection of the alleged

debt in violation of 15 U.S.C. § 1692e.

       73.     Defendant’s allegation that Plaintiff owed the alleged Debt is a false representation

of the character, amount, and/or legal status of the alleged debt in violation of 15 U.S.C. §

1692e(2)(A).

       74.     Defendant’s allegation that Plaintiff owed the alleged Debt is a false representation

made in an attempt to collect the alleged debt in violation of 15 U.S.C. § 1692e(10).

       75.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)

and 1692e(10) and is liable to Plaintiff therefor.

                                        THIRD COUNT
                         Violations of 15 U.S.C. §§ 1692e and 1692e(10)
       76.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.



                                                     8
      Case 2:21-cv-02737 Document 1 Filed 05/15/21 Page 9 of 12 PageID #: 9




         77.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.

         78.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

         79.     A debt collection practice can be a “false, deceptive, or misleading” practice in

violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §

1692e.

         80.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least

sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which

is inaccurate.

         81.     A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to

an inaccurate reading by the least sophisticated consumer.

         82.     For this reason, 15 U.S.C. § 1692e requires debt collectors, when they notify

consumers of their creditor, to disclose such information clearly and accurately.

         83.     The failure to provide the aforementioned disclosure makes the collection letter

deceptive under 15 U.S.C. § 1692e.

         84.     The Letter states the Creditor as Tie Account Header (See below).

         85.     The Letter fails to clarify what Tie Account Header is or what it means.

         86.     Therefore, Defendant did not clearly and accurately convey the Creditor of the

alleged debt and made its Letter susceptible to an inaccurate reading and confusing interpretation.

         87.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)

and is liable to Plaintiff therefor.

                                       CLASS ALLEGATIONS
         88.     Plaintiff brings this action individually and as a class action on behalf of all


                                                   9
     Case 2:21-cv-02737 Document 1 Filed 05/15/21 Page 10 of 12 PageID #: 10




consumers similarly situated in the State of New York.

        89.     Plaintiff seeks to certify two classes of:

                     i. All consumers where Defendant sent information concerning the
                     consumer’s debt to a third-party vendor without obtaining the prior
                     consent of the consumer, which disclosure was made on or after a date
                     one year prior to the filing of this action to the present.

                     ii. All consumers to whom Defendant sent a collection letter stating the
                     creditor entity to be Tie Account Header (See below), which letter was
                     sent on or after a date one year prior to the filing of this action to the
                     present.

        90.     This action seeks a finding that Defendant’s conduct violates the FDCPA and asks

that the Court award damages as authorized by 15 U.S.C. § 1692k.

        91.     The Class consists of more than thirty-five persons.

        92.     Plaintiff’s claims are typical of the claims of the Class. Common questions of law

or fact raised by this action affect all members of the Class and predominate over any individual

issues. Common relief is therefore sought on behalf of all members of the Class. A class action is

superior to other available methods for the fair and efficient adjudication of this controversy.

        93.     The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications with respect to the individual members of the

Class, and a risk that any adjudications with respect to individual members of the Class would, as

a practical matter, either be dispositive of the interests of other members of the Class not party to

the adjudication, or substantially impair or impede their ability to protect their interests. Defendant

has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.

        94.     Plaintiff will fairly and adequately protect and represent the interests of the Class.

The management of the class is not extraordinarily difficult, and the factual and legal issues raised

by this action will not require extended contact with the members of the Class, because Defendant’s




                                                  10
     Case 2:21-cv-02737 Document 1 Filed 05/15/21 Page 11 of 12 PageID #: 11




conduct was perpetrated on all members of the Class and will be established by common proof.

Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection

laws.

                                        JURY DEMAND
        95.    Plaintiff hereby demands a trial of this action by jury.

                                    PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

               a. Certifying this action as a class action; and

               b. Appointing Plaintiff as Class Representative and Plaintiff’s
                  attorneys as Class Counsel; and

               c. Finding Defendant’s actions violate the FDCPA; and

               d. Awarding damages to Plaintiff and the Class pursuant to 15
                  U.S.C. § 1692k; and

               e. Awarding Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. §
                  1692k, calculated on a “lodestar” basis; and

               f. Awarding the costs of this action to Plaintiff; and

               g. Awarding pre-judgment interest and post-judgment interest to
                  Plaintiff; all together with

               h. Such other and further relief that the Court determines is just and
                  proper.


DATED: May 12, 2021

                                              BARSHAY, RIZZO & LOPEZ, PLLC

                                              By: s/ David M. Barshay
                                              David M. Barshay, Esquire
                                              445 Broadhollow Road | Suite CL18
                                              Melville, New York 11747
                                              Tel: (631) 210-7272
                                              Fax: (516) 706-5055
                                              Our File No.: BRL21193



                                                11
Case 2:21-cv-02737 Document 1 Filed 05/15/21 Page 12 of 12 PageID #: 12




                                Attorneys for Plaintiff




                                  12
